Citation Nr: 0921652	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to the two front teeth (tooth numbers 8 and 9).




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for residuals of dental trauma to the two front 
teeth.

In an August 2008 decision, the Board denied service 
connection for residuals of dental trauma to the two front 
teeth.  The Veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2008, the Veteran and the Secretary of VA filed a joint 
motion to vacate the Board decision because the Board's 
decision had deficiencies in its analysis that precluded 
effective judicial review.  In February 2009, the Court 
granted the motion.  The case has been returned to the Board 
for further appellate review. 


FINDING OF FACT

The veteran did not serve in combat, he was not a prisoner of 
war, his service treatment records do not document dental 
trauma to his two front teeth, and he did not file an 
application for treatment within one year of his discharge 
from service.


CONCLUSION OF LAW

Residuals of dental trauma to the two front teeth (tooth 
numbers 8 and 9) were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.381, 17.161 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  The Court 
has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id.

Prior to the initial adjudication of his claim, the Veteran 
was provided with VCAA notice by a letter dated September 
2005.  This letter informed the Veteran what evidence was 
needed to substantiate his claim for service connection.  The 
Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
In a March 2006 letter, the Veteran was provided with 
notification pertaining to the assignment of a percentage 
evaluation and an effective date.  The Veteran's claim was 
adjudicated in a May 2006 rating decision.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service treatment records, a September 2005 
letter from a private dentist, the Veteran's application for 
benefits, and the Veteran's lay statements.  VA did not 
provide the Veteran with an examination, and the Board agrees 
with this determination, which is explained below.

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no 
issue as to the Veteran having a current disability.  In a 
September 2005 letter, a private dentist stated that the 
Veteran had buccal recession.  Thus, element (1)-competent 
evidence of a current disability-has been met.  However, 
where the Board finds that the evidence is lacking is in 
elements (2) and (3)-establishing an in-service event and 
that the current disability may be related to the in-service 
event.  The Board will address element (2) first.  

The Veteran alleges that in approximately August 1953, while 
in training, he was riding in a truck that rolled off a 
cliff, at which time he sustained an injury to the upper left 
side of his teeth and gum due to his rifle butt.  
Specifically, he states he was holding his rifle and the 
rifle struck him on the underside of his upper left front 
tooth and the one beside it.  After reviewing the evidence of 
record, the Board does not find the Veteran's allegations of 
having sustained this described injury credible.  The Board 
bases its finding on multiple factors.  First, of record are 
the entrance and separation examinations.  Comparing the two 
dental examinations, there is essentially no difference 
between them.  The entrance examination shows that the 
Veteran had seven missing teeth.  There are multiple mark-ups 
on various teeth, including his two front teeth (tooth 
numbers 8 and 9).  At separation examination, he had six 
missing teeth and essentially identical mark-ups on the same 
various teeth, although, interestingly, there are no mark-ups 
on tooth numbers 8 and 9.  The examiner noted that 
"partial" dentures were needed on the lower teeth. 

The Board finds it difficult to believe that had the Veteran 
sustained the type of injury he described to his upper mouth, 
why there are no service treatment records that document such 
injury.  The Veteran has stated that there was no time to see 
a medic, and that doctors and medics were "scarce."  Still, 
when the Veteran saw a medical professional at discharge from 
service, there is no mention of any in-service upper mouth 
injury, although the Veteran claims that the examiner 
acknowledged the damage to his two front teeth.  See 
handwritten statement by Veteran, dated June 3, 2006, on page 
2.  Specifically, he stated the examiner looked at his front 
teeth and "agreed there was some damage.  He said they would 
likely pull the teeth and make a partial, but he said that I 
was due for discharge in a very short time."  Thus, the 
separation examiner was able to document multiple missing 
teeth by placing an "X" on the applicable teeth on the 
teeth diagram, add darkening spots on multiple teeth, and 
note the Veteran needed a partial denture for his lower 
teeth, but somehow failed to document damage to the two front 
teeth that he saw and discussed with the Veteran.  This is 
simply not credible.  

Additionally, the Veteran has alleged that he was told upon 
entrance into service by the person who examined his teeth 
that he had "the best" teeth the examiner "had seen in a 
long time."  See id. on page 1.  He also stated that this 
same person had "slapp[ed] the two men ahead of [him] for 
poor teeth."  First, with seven teeth missing at entrance, 
the Board finds it difficult to believe that the Veteran was 
told he had the "best teeth" the examiner had seen in a 
long time.  Additionally, the detail the Veteran provided as 
to what transpired on that day with respect to his teeth 
examination-a period of over 50 years ago-is simply not 
believable.  This additionally hurts the Veteran's 
credibility.  

Further, there are no records whatsoever to show continued 
problems associated with the Veteran's teeth since his 
discharge from service.  The Board is fully aware that the 
lack of documentation does not mean that such continued 
treatment did not occur; however, when there is no 
documentation for 50 years, this further hurts the Veteran's 
credibility considerably.  When treatment or complaints could 
have been documented, the Veteran claims he did not report 
them.  When he did discuss damage to his two front teeth with 
the examiner who examined him at separation, the examiner did 
not document such damage (while documenting missing teeth and 
the need of a partial denture for the lower teeth).  When he 
was treated during that year following his discharge from 
service, those records are not available.  The first time 
there is any documentation of any in-service injury is 50 
years after service, right before the Veteran filed his claim 
for compensation benefits.  Essentially, there is an 
"excuse" for why there is no documentation of any injury to 
his front teeth in service and for the 50 years after 
service.  The absence of evidence in support of an alleged 
fact is an evidentiary circumstance that weighs against the 
existence of the alleged fact.  

Thus, for all the reasons stated above, the Board concludes 
element (2), establishing an in-service event, has not been 
met.  See McLendon, 20 Vet. App. at 82 (the Board could have 
found that the evidence with regard to the veteran's in-
service injury was not credible).  Simply put, the Board does 
not believe the Veteran's story of an in-service injury to 
his two front teeth.  This finding is well within the Board's 
discretion.

Because of its finding as to element (2), the Board finds 
that element (3) cannot be met.  Any medical opinion based 
upon history reported by the Veteran cannot be given any 
probative weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) ("reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran").  For example, the Veteran has 
submitted a September 2005 opinion from a private dentist, 
wherein he states the Veteran developed buccal recession from 
the in-service injury, which has caused the Veteran to have 
porcelain crowns on teeth 5 through 12.  Such medical opinion 
is clearly based on history provided by the Veteran, which 
history the Board has explained is not credible.  Thus, the 
Board finds there is no credible evidence that a current 
dental disorder may be associated with service.  Id.

As a result, because elements (2) and (3) have not been met 
in this case, the Board need not reach element (4)-whether 
there is sufficient competent medical evidence to decide the 
claim, as the Veteran must meet all four requirements for an 
examination to be warranted.  See McLendon, 20 Vet. App. at 
81.  Hence, an examination was not necessary to make a 
decision on the claim for service connection.  

Accordingly, the VCAA provisions have been considered and 
met.  The Veteran was notified and aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was afforded a meaningful opportunity to 
participate in the adjudication of the claim. There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication or that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Hence, the 
Board finds that the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is claiming service connection for a dental 
disorder that he states resulted from trauma to his two front 
teeth (tooth numbers 8 and 9).  He asserts that he injured 
his teeth when the butt of his rifle smacked into them during 
a vehicle collision.  He states that shortly after his 
discharge from service, it was determined that his two front 
teeth required root canals and caps.  The Veteran adds that 
he has had to replace the caps approximately every 10 years 
since that time.  

In a September 2005 letter, a private dentist, Donald A. 
Proto, DDS, related that the Veteran incurred trauma to the 
anterior portion of his maxilla during his service in the 
Marine Corps, and fractured the buccal plate of the anterior 
maxilla.  He stated over time, and due to the absence of 
anterior bone, there had been a shrinkage in this area which 
resulted in buccal recession.  He also stated the condition 
could only be resolved by placing porcelain crowns on teeth 
numbers 5 through 12.

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service: (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes: (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.  (a) Class I.  Those 
having a service-connected compensable dental disability or 
condition, may be authorized any dental treatment indicated 
as reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation for making 
application for treatment and no restriction as to the number 
of repeat episodes of treatment.  (b) Class II.  (1)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; 
(B) Application for treatment is made within 90 days after 
such discharge or release.  (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental x-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and 
(D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected noncompensable condition or disability.  (d) Class 
II(b).  Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days may be authorized any treatment as reasonably necessary 
for the correction of such service- connected dental 
condition or disability.  (e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as determined by the 
concerned military service department, may be authorized any 
needed dental treatment.  (f) Class IIR (Retroactive).  Any 
veteran who had made prior application for and received 
dental treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (1) Application for such retroactive benefits is 
made within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim.  All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  (g) 
Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  (h) Class IV.  Those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  (i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  (j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of title 38 of the U.S. Code may receive 
outpatient dental care which is medically necessary, i.e., is 
for dental condition clinically determined to be complicating 
a medical condition currently under treatment.  38 C.F.R. § 
17.161.

The veteran is claiming service connection for a dental 
disorder that would be rated as noncompensable under the 
rating schedule.  Moreover, although he alleges trauma to his 
two front teeth, he did not serve in combat (the Veteran has 
not alleged the injury occurred while engaging in combat), he 
was not a prisoner of war, and the Board has concluded that 
such injury did not occur.  With respect to service 
connection for missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth," see 38 C.F.R. § 3.381(a), and 
teeth lost as a result of loss of substance of body of 
maxilla or mandible due to trauma or disease such as 
osteomyelitis, and not loss of the alveolar process as a 
result of periodontal disease.  See 38 C.F.R. § 4.150; 
Simington v. West, 11 Vet. App. 41, 44 (1998).

Although Dr. Proto concluded that the Veteran sustained 
dental trauma, as noted above, the Board has accorded such 
statement no probative value, as he clearly based his opinion 
on history reported by the Veteran, which history the Board 
has not accepted.  See Coburn, 19 Vet. App. at 432.

Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  The regulations cited above provide that service 
connection for replaceable missing teeth will be established 
for treatment purposes only.  The Veteran was discharged from 
service in 1954, and, as such, can receive treatment only 
with a timely-filed application.  That application needed to 
be submitted within one year of his discharge from active 
duty.  38 C.F.R. § 17.161(f).  While the veteran was not 
notified of this restriction by the appropriate service 
department at the time of his discharge, such notification is 
not required for service personnel who are discharged prior 
to 1982.  See Woodson, supra.

Under these circumstances, the veteran has failed to state a 
claim for service connection for a dental disorder, claimed 
as residuals of dental trauma to the two front teeth (tooth 
numbers 8 and 9).  As such, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for residuals of dental trauma to the two 
front teeth (tooth numbers 8 and 9) is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


